As filed with the Securities and Exchange Commission on March 31 , 2015 Registration No. 333- UNITED STATES SEC URITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NovaBay Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware (State or jurisdiction of incorporation or organization) 68-0454536 (I.R.S. Employee Identification No.) 5980 Horton Street, Suite 550 Emeryville, CA 94608 (510) 899-8800 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ramin (“Ron”) Najafi, Ph.D. Chief Executive Officer 5980 Horton Street, Suite 550 Emeryville, CA 94608 (510) 899-8800 (Name, address and telephone number of agent for service) Copies to : Brett D. White, Esq.
